MARY'S OPINION HEADING                                           




NO. 12-02-00284-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



SUSAN MINTON, ANDERSON COUNTY
CONSTABLE PRECINT 3,§
	APPEAL FROM THE 349TH
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

STATE OF TEXAS, EX REL DOUG
LOWE, ANDERSON COUNTY
CRIMINAL DISTRICT ATTORNEY,§
	ANDERSON COUNTY, TEXAS
APPELLEE



MEMORANDUM OPINION (1)
	This accelerated appeal in a quo warranto proceeding is being dismissed for want of
jurisdiction pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court's judgment was
signed on July 3, 2002, and Appellant filed a motion for new trial on August 1, 2002.  Under Rule
of Appellate Procedure 26.1(b), a notice of appeal in an accelerated appeal must be filed within
twenty days after the appealed order is signed.  Appellant's motion for new trial did not extend the
time to perfect her appeal.  Tex. R. App. P. 28.2 (motion for new trial does not extend time to perfect
appeal in quo warranto proceeding).  Therefore, Appellant's notice of appeal was due to be filed on
or before July 23, 2002.  Appellant filed her notice of appeal on September 26, 2002.  
 On October 1, 2002, this court notified Appellant, pursuant to Tex. R. App. P. 37.1, that the
information received in this appeal does not show our jurisdiction of this appeal.  Appellant was
further notified that this appeal would be dismissed unless on or before October 11, 2002, the
information is amended to show the jurisdiction of this court.  On October 10, 2002, Appellant's
counsel notified this court that no further steps have been or will be taken to pursue this appeal and
that Appellant does not object to its dismissal.  Accordingly, this appeal is dismissed for want of
jurisdiction.

Opinion delivered October 23, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



















(DO NOT PUBLISH)





1.  See Tex. R. App. P. 47.1.